Title: From John Adams to Richard Rush, 5 November 1813
From: Adams, John
To: Rush, Richard



Dr Sir
Quincy Nov. 5. 1813

My most reverend Dearling presents her compliments. She highly applauds and greatly admires a complaisant Husband.
Quare! Entre nous, can you divine whether this is more a civillity to you, or a Satyrick touch at me?
For my part I See nothing very wonderful, that a Lady of whose fascinating attractions I have had Such ample information from the very best authority, Should take her Lover away, from writing a Letter; to an enchanting Promenade. Especially if that Letter was to be addressed to an old and dull Correspondent.
I know of no wise Fool that could write the 630 pages, but John Taylor of Virginia. I shall never read the Book. I have dipped here and there. He finds great fault with me for saying that Aristocracy is natural. This he thinks as bad as the divine right of Kings. I said nothing about the Right of Aristocracy. I remarked the Fact; the Power; as a Chymist or a natural Historian would note down a Pheenominon, as he observed it, in a natural Body. And reasoned from Facts. Inequalities of Influence exist in nature. Those Inequalities must be levelled by Law, to preserve an equallity of Rights.
I now Say, there are many inequalities in the natures of Men and Women and Children; moral, intellectual, Physical; which confer inequalities of Influence in Society; as great as Birth or Wealth; and as exclusive Priviledges as ever were established by Art, Law or Custom. There are priviledged Orders in Men as they came out of the hands of God: let Joel Barlow say what he will.
Do not Strength, Activity Agility give power Superiour to their Opposite Attributes? Do not Stature, Figure Face, make deep impressions? Would Æsop and Scarron have an equal Chance with Saul, Washington or Goveneur Morris? Would an ugly Shrew have Seduced you from your Letter as Soon as the Cherub did, to a Walk in the Groves?
But to be more particular. There is in natural as well as artificial Society a Priviledged Order of Beauty. Exemple gratia.
A daughter of a Green Grocer, as she daiyly walked the Streets of London with Basketts of Cabbage Sprouts and Dandelions on her head, crying Greens Greens; was observed by the Painters, to possess a face of perfect beauty, a figure of finished elegance, and Steps and Motions of exquisite Grace. They Soon coveted this inimitable model and by large rewards prevailed on her to Strip off her modesty with her Apparel and Stand on a Table with forty Painters in a Circle around her, copying as nearly as Art could approach to nature her Lines of beauty
The learned Sir William Hamilton, Seeing her, outbid the Painters, put her to Schools, gave her a polite Education and married her. Is not this natural Aristocracy? None of the noble Ladies of England had this Power. Nor the ignorable. Jenny Cammeron and Mary Squires had not.
This Lady Hamilton was the cause of The Heroism of Nelson in the Nile, at Copenhagen and Trafalgar, and of the Ruin of the King and Queen of Naples, if you believe Nelson himself and her Ladyship.
Millions of other Examples of the Aristocratical Power Beauty are read in History and Seen in dayly Life.
Your congratulations on Harrison Victories and judicious arrangements are reciprocated with great Joy. Expectation Stands on tiptoe Arrectis Auribus for News from Wilkinson and Hampton. My respects, I had almost Said, my love to the fair Seducer.r.
John Adams